Case 2:21-mb-09135-ESW Document1 Filed 06/15/21 Page 1 of 8

 

 

UNITED STATES DISTRICT COURT

District of Arizona

 

In the Matter of the Search of:
SUBJECT PARCEL: One USPS Priority Mail

parcel bearing USPS tracking number 9405 5368 RRA
9523 2029 3065 20, addressed to “Kaitlyn SEARCH WA NT
Maddigan, 3308 E Indigo Bay Ct. Gilbert, AZ Case Number: 21-9135 MB

85234,” with a return address of “Skater’s Choice,
2843 Meadow Wood Dr., Clearwater, FL 33761.”

TO: ANDREW MCCLAMROCK and any Authorized Officer of the United States

Affidavit having been made before me by Affiant, Andrew McClamrock, UNITED STATES POSTAL
INSPECTOR, on the premises known as:

SUBJECT PARCEL: One USPS Priority Mail parcel bearing USPS tracking number 9405 5368 9523 2029
3065 20, addressed to “Kaitlyn Maddigan, 3308 E Indigo Bay Ct., Gilbert, AZ 85234,” with a return address of
“Skater’s Choice, 2843 Meadow Wood Dr., Clearwater, FL 33761.” Itis a white Priority Mail cardboard box;
weighing approximately 4.3125 pounds; postmarked June 7, 2021; and bearing flat rate metered postage,

in the District of Arizona there is now concealed certain property, namely, CONTROLLED SUBSTANCES
AND/OR U.S. CURRENCY OR DOCUMENTS RELATING TO THE DISTRIBUTION OF CONTROLLED
SUBSTANCES THROUGH THE UNITED STATES MAIL, IN VIOLATION OF TITLE 18, UNITED
STATES CODE, SECTION 1956(h) and TITLE 21, UNITED STATES CODE, SECTIONS 841(a)(1), 843(b)
and 846, AS EVIDENCE OF SAID VIOLATIONS.

I am satisfied that the Affidavit establishes probable cause to believe that the property so described is now
concealed on the premises above-described and establishes grounds for the issuance of this warrant.

6/29/2021
YOU ARE HEREBY COMMANDED to search on or before (Date)

(not to exceed 14 days) the premises named above for the property specified, serving this warrant and making the
search in the daytime (6:00 a.m. to 10:00 p.m.), if the property be found there to seize same, leaving a copy of this
warrant and receipt for the property taken, and to prepare a written inventory of the property seized and promptly
return this warrant to any United States Magistrate Judge, District of Arizona as required by law.

6/15/2021 @1:30pm
at Phoenix, Arizona

Date and Time Issued City and State

HONORABLE EILEEN S. WILLETT Ea ett
UNITED STATES MAGISTRATE JUDGE

Name and Title of Judicial Officer Signature of Judicial Officer

 

 

 
Case 2:21-mb-09135-ESW Document1 Filed 06/15/21 Page 2 of 8

 

 

UNITED STATES DISTRICT COURT

District of Arizona

 

In the Matter of the Search of:
SUBJECT PARCEL: One USPS Priority Mail

parcel bearing USPS tracking number 9405 5368 APPLICATION AND AFFIDAVIT
9523 2029 3065 20, addressed to “Kaitlyn FOR SEARCH WARRANT
Maddigan, 3308 E Indigo Bay Ct., Gilbert, AZ Case Number: 21-9135 MB

85234,” with a return address of “Skater’s Choice,
2843 Meadow Wood Dr., Clearwater, FL 33761.”

I, ANDREW MCCLAMROCK, being duly sworn, depose and state as follows:
Iam a UNITED STATES POSTAL INSPECTOR and have reason to believe that on the premises known as:

SUBJECT PARCEL: One USPS Priority Mail parcel bearing USPS tracking number 9405 5368 9523 2029
3065 20, addressed to “Kaitlyn Maddigan, 3308 E Indigo Bay Ct., Gilbert, AZ 85234,” with a return address of
“Skater’s Choice, 2843 Meadow Wood Dr., Clearwater, FL 33761.” It is a white Priority Mail cardboard box;
weighing approximately 4.3125 pounds; postmarked June 7, 2021; and bearing flat rate metered postage,

in the District of Arizona there is now concealed certain property, namely, CONTROLLED SUBSTANCES
AND/OR U.S. CURRENCY OR DOCUMENTS RELATING TO THE DISTRIBUTION OF CONTROLLED
SUBSTANCES THROUGH THE UNITED STATES MAIL, which is CONTRABAND, THE FRUITS OF

CRIME, OR THINGS OTHERWISE CRIMINALLY POSSESSED,

in violation of Title 18, United States Code, Section 1956(h) and Title 21, United States Code, Sections 841(a)(1),
843(b) and 846. The facts to support the issuance of a Search Warrant are as follows:

SEE ATTACHED AFFIDAVIT OF ANDREW MCCLAMROCK, WHICH IS MADE A PART HEREOF.

Authorized by AUSA Jennifer Corbet Andrew ' Digitally signed by Andrew
McClamrock
McClamrock Date: 2021.06.15 12:21:51 -07%

 

Signature of Affiant- ANDREW MCCLAMROCK
Subscribed electronically, and sworn to telephonically.

6/15/2021 @ 1:30pm at Phoenix, Arizona
Date City and State
HONORABLE EILEEN S. WILLETT s ! UA
UNITED STATES MAGISTRATE JUDGE

Name and Title of Judicial Officer Signature of Judicial Officer

 

 

 
Case 2:21-mb-09135-ESW Document1 Filed 06/15/21 Page 3 of 8

AFFIDAVIT AND STATEMENT OF PROBABLE CAUSE
I, Andrew McClamrock, being duly sworn, hereby depose and state as follows:

1. I am a United States Postal Inspector and have been so employed since
August 2015. I have completed a twelve-week basic training course in Potomac,
Maryland, which included training in the investigation of narcotics trafficking via the
United States Mail. I am currently assigned to the Phoenix Division, specifically to the
Prohibited Mailings Narcotics Team (PMNT) in Arizona, which is responsible for
investigating narcotics violations involving the United States Mail. My responsibilities
include the detection and prevention of the transportation of controlled substances
through the U.S. Mail. Part of my training as a Postal Inspector included narcotics
investigative techniques, chemical field-testing, and training in the identification and
detection of controlled substances being transported in the U.S. Mail.

2. I have assisted on narcotics investigations of individuals for violations of
Title 18, United States Code, Section 1956(h) (Conspiracy to Commit Money
Laundering) and Title 21, United States Code, Sections 841(a)(1) (Possession with Intent
to Distribute a Controlled Substance), 843(b) (Use of a Communication Facility to
Facilitate the Distribution of a Controlled Substance), and 846 (Conspiracy to Possess
with Intent to Distribute a Controlled Substance). The facts and information contained in
this Affidavit are based on my training and experience, or that of other Postal Inspectors
and law enforcement officers involved in this investigation as described below.

3. This Affidavit is made in support of an application for a search warrant for

one United States Postal Service (USPS) Priority Mail parcel (hereafter the “SUBJECT

 
Case 2:21-mb-09135-ESW Document1 Filed 06/15/21 Page 4 of 8

PARCEL”). The SUBJECT PARCEL is believed to contain controlled substances or
proceeds from the sale of controlled substances.

4, The SUBJECT PARCEL is further described as follows:

a, SUBJECT PARCEL: One USPS Priority Mail parcel bearing USPS
tracking number 9405 5368 9523 2029 3065 20, addressed to “Kaitlyn Maddigan,

3308 E Indigo Bay Ct., Gilbert, AZ 85234,” with a return address of “Skater’s

Choice, 2843 Meadow Wood Dr, Clearwater, FL 33761.” It is a white Priority

Mail cardboard box; weighing approximately 4.3125 pounds; postmarked June 7,

2021; and bearing flat rate metered postage.

RELEVANT FACTS PERTAINING TO THE SUBJECT PARCEL

5. In April 2021, Your Affiant was granted a federal search warrant in case
number 21-5068MB for a parcel from Missouri destined to the address 2155 E. Pinto Dr.
Gilbert, AZ 85296 (hereafter “the Pinto Drive address”). Your Affiant searched the parcel
and found it to contain $20,000.00 in United States Currency contained in heat-sealed
bags and concealed inside puzzle boxes. This package of cash weighed approximately 4
pounds and 14 ounces.

6. Postal database records revealed the Pinto Drive address, has received
eighteen other Priority Mail or Priority Mail Express parcels, in 2021, from several
different states, including Illinois, Virginia, Missouri, Nebraska, Kansas, and Idaho.
Based on my training, experience, and the collective experiences related to me by other
Postal Inspectors on the PMNT who specialize in investigations relating to the mailing of

controlled substances and proceeds from the sale of controlled substances, I am aware

 

 
Case 2:21-mb-09135-ESW Document1 Filed 06/15/21 Page 5 of 8

that the State of Arizona is frequently a source location for controlled substances that are
mailed to the above listed States, and that proceeds from the sale of controlled substances
are frequently returned to Arizona from the above listed States via USPS.

7. Further investigation into the Pinto Drive address revealed that Postal
customers inquiring about delivery status of parcels to the address were also inquiring
about the delivery status of parcels destined to 661 E Franklin Ave., Mesa, AZ 85204 and
3308 E Indigo Bay Ct., Gilbert, AZ 85234 (the destination for the SUBJECT PARCEL).
Postal database records for 661 E Franklin Ave., Mesa, AZ 85204 and 3308 E Indigo Bay
Ct., Gilbert, AZ 85234 revealed these addresses have received a combined eleven parcels
from the State of Florida. Investigation into the eleven parcels revealed they all
displayed the same return address of “Skater’s Choice, 2843 Meadow Wood Dr.,
Clearwater, FL 33761” and all weighed the exact same amount: 4.3125 pounds.

8. On June 8, 2021, Your Affiant was alerted to a parcel mailed from Florida
and destined to 3308 E Indigo Bay Ct., Gilbert, AZ 85234 (the SUBJECT PARCEL).
Your Affiant requested the SUBJECT PARCEL be held for further investigation.

9. Upon physical examination of the SUBJECT PARCEL, the SUBJECT
PARCEL had characteristics matching other parcels to the addresses 661 E Franklin
Ave., Mesa, AZ 85204 and 3308 E Indigo Bay Ct., Gilbert, AZ 85234. The SUBJECT
PARCEL bears a return address of Skater’s Choice, 2843 Meadow Wood Dr,
Clearwater, FL 33761”, and weighs 4.3125 pounds. Additionally, the SUBJECT
PARCEL was mailed to an address in Arizona from an address in the State of Florida.

Based on my training, experience, and the collective experiences related to me by other

 
Case 2:21-mb-09135-ESW Document1 Filed 06/15/21 Page 6 of 8

Postal Inspectors on the PMNT who specialize in investigations relating to the mailing of
controlled substances and proceeds from the sale of controlled substances, I am aware
that the State of Arizona is frequently a source location for controlled substances that are
mailed to the State of Florida, and that proceeds from the sale of controlled substances
are frequently returned to Arizona from Florida via USPS.

10. A database query was conducted regarding the return address for the
SUBJECT PARCEL in Consolidated Lead Evaluation and Reporting (CLEAR), a law
enforcement database accessible to Your Affiant. CLEAR associates addresses and
telephone numbers to individuals and business entities. The CLEAR database is created
from credit reports, law enforcement reports, utility records, and other public records,

11... Through the CLEAR database query, investigators learned the return
address for SUBJECT PARCEL was an existing, deliverable address--but the business
name “Skater’s Choice” is not associated with the address 2843 Meadow Wood Dr,
Clearwater, FL 33761. From my training, personal experience, and the collective
experiences related to me by other Postal Inspectors on the PMNT who specialize in
investigations relating to the mailing of controlled substances, it is common for drug
traffickers to use names not associated or not currently associated with an address or
fictitious names and addresses to evade detection by law enforcement.

CANINE EXAMINATION OF THE SUBJECT PARCEL

12. On June 10, 2021, Mesa Detective/Canine Handler and USPIS Task Force

Officer Dawn Haynes picked up the SUBJECT PARCEL from the Phoenix, Arizona

West Valley Logistics and Distribution Center (L&DC). Detective Haynes advised the

 
Case 2:21-mb-09135-ESW Document1 Filed 06/15/21 Page 7 of 8

SUBJECT PARCEL was separated and individually inspected by her canine “Nicole.”
Detective Haynes advised that “Nicole” gave a positive alert to the SUBJECT PARCEL,
by lying down next to the individual parcels at approximately 10:58 AM.

13. Detective Haynes described that, when “Nicole” lays down next to an item
as she did, “Nicole” is exhibiting a “passive” alert that she has been trained to give.
Detective Haynes stated the “passive” alert given by “Nicole” indicates the presence
within the SUBJECT PARCEL of narcotics or a controlled substance, or currency,
notes, documents, or evidence bearing the presence of the odors of heroin, cocaine,
marijuana, and/or methamphetamine.

14. Detective Haynes advised she is a Mesa Police Department Detective
currently assigned to the handling and care of Mesa Police Department canine “Nicole.”
Detective Haynes has been a police officer with Mesa Police for 19 years. “Nicole” is a
three-year-old Belgian Malinois, who has been working drugs/narcotics detection for the
Mesa Police Department since February 2020. “Nicole” and Detective Haynes currently
hold a National Certification in drugs/narcotics detection by the National Police Canine
Association (NPCA). Detective Haynes’ certifications also include the completion of a
canine certification course put on Alpha canine training facility. “Nicole” is trained to
detect the odors of cocaine, marijuana, heroin, methamphetamine, and their derivatives.
Detective Haynes advised that, since “Nicole” began working at the Mesa Police
Department, “Nicole” has had over 100 successful finds (both training finds and finds
that have contributed to active investigations) of controlled substances and/or the

proceeds from the sales of controlled substances.

 

 
Case 2:21-mb-09135-ESW Document1 Filed 06/15/21 Page 8 of 8

CONCLUSION
15. Based on these facts, there is probable cause to believe that the SUBJECT
PARCEL described in Paragraph 4 above contains controlled substances or proceeds
from the sale of controlled substances, constituting evidence of violations of Title 18,
United States Code, Section 1956(h) (Conspiracy to Commit Money Laundering), and
Title 21, United States Code, Sections 841(a)(1) (Possession with Intent to Distribute a
Controlled Substance), 843(b) (Use of a Communication Facility to Facilitate the

Distribution of a Controlled Substance) and 846 (Conspiracy to Distribute a Controlled

 

Substance).

And few Digitally signed by Andrew

McClamrock

McClamrock Date: 2021 06.15 12:28:01 -07

ANDREW MCCLAMROCK

United States Postal Inspector

15

Subscribed electronically, and sworm to me telephonically on this day of June,
2021.

Edw tt

HONORABLE EILEEN S. WILLETT
United States Magistrate Judge

 

 
